DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination a control system for a vehicle having a heat exchanger and a fan operable to move air through the heat exchanger, the control system comprising: a positioning system operable to determine a geographic location of the vehicle; and a processor in communication with the positioning system, at least one of the processor or the positioning system being programmed with a defined first geographic area and with at least one other defined geographic area, the processor being configured to send a signal to the fan to operate the fan in a first rotational direction to move air through the heat exchanger in a first direction, and to send a signal to the fan to operate the fan in a second rotational direction opposite the first rotational direction to move air through the heat exchanger in a second direction opposite the first direction when a plurality of conditions are met, the conditions including the vehicle having entered at least one of the at least one other defined geographic area and thereafter having entered the first geographic area. The closest prior art reference, Dudar (US 2019/0360380), teaches a similar fan controlled vehicle, but differs from the claimed invention requiring the second geographic area and ensuing conditions used to control the fan. No other reference cures this deficiency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747